Title: Seventy-Six Association to Thomas Jefferson, [after 4 March 1815]
From: Seventy-Six Association,Jervey, James,Yeadon, William,Elliott, Benjamin,Hayne, Robert Young
To: Jefferson, Thomas


          Sirafter 4 Mar.
1815
          In obedience to the direction of the
76 association we
transmit to you a
copy of
Mr
White’s oration as an evidence of their continued esteem for
your efforts in supporting the principles of the Republic
          With the highest respect your obdt servts
            J
Jervey}CommitteeWm
YeadonBenjn
ElliottR.
Y. Hayne
          
        